DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method comprising: receiving an indication of a proposed chemical composition; generating a predicted toxicity score for the proposed chemical composition by performing, by operation of one or more computer processors, a probabilistic analysis on the proposed chemical composition, wherein performing the probabilistic analysis comprises: identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition; identifying a set of chemical reactions that include the at least one similar composition; determining one or more products of the identified set of chemical reactions; and determining a toxicity of at least one of the one or more products; and returning the predicted toxicity score. 

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “generating a predicted toxicity score for the proposed chemical composition” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “receiving an indication of a proposed chemical composition; performing…. a probabilistic analysis on the proposed chemical composition; identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition; identifying a set of chemical reactions that include the at least one similar composition; determining one or more products of the identified set of chemical reactions; and determining a toxicity of at least one of the one or more products; and returning the predicted toxicity score” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: one or more computer processors;
In Claim 8: A computer-readable storage medium; one or more computer processors;
In Claim 15: one or more computer processors; a memory.
The additional element in the preamble of “one or more computer processors” and “computer-readable storage medium” both do not qualified for a meaningful limitation because they merely use a computer to as a tool to perform a mental process.  A memory is a mere data gathering step, is generically recited, and does not qualify as a particular machine.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a 
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7,9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siva Kumar et al. (US20200043567A1, 02-02-2020), herein referred to as Siva Kumar, in view of Liu et al. (CN108920889A, 11-30-2018), herein referred to as Liu.
	Regarding Claim 1, Siva Kumar teaches a method comprising: receiving an indication of a proposed chemical composition (Abstract; [0010, 0033]); generating a predicted toxicity score for the proposed chemical composition by performing, by operation of one or more computer processors ([0032]; Fig. 1 (104)), a probabilistic analysis on the proposed chemical composition ([0032], [0035]) wherein performing the probabilistic analysis comprises: identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition ([0022], [0038]; [0040]; [0051]; Fig. 4 & 5C); identifying a set of chemical reactions that include the at least one similar composition [0032; 0034]; determining one or more products of the identified set of chemical reactions [0032; 0034]; and determining a toxicity of at least one of the one or more products [0032]; and returning the predicted toxicity score [0032] (Examiner’s Note: Examiner interprets determining/predicting 
	
	Regarding Claim 2, the combination of Siva Kumar and Liu further teaches the method of claim 1, the method further comprising: receiving information about a plurality of chemical compositions (Siva Kumar: Abstract), the information including environmental and toxicological effects of each of the plurality of chemical compositions (Liu: 1,2,3 just before description, pg. 6); receiving information about a plurality of chemical reactions possible among the plurality of chemical compositions (Siva Kumar: [0032-0036]); and generating the knowledge graph reflecting the plurality of chemical compositions and the plurality of chemical reactions (Liu: summary of invention (Steps 1-5) pg. 3-4).
	Regarding Claim 3, the combination further teaches the method of claim 2, the method further comprising generating one or more connections in the knowledge graph based on similarity between each of the plurality of chemical compositions, wherein the similarity includes:  Page 27 of 34Attorney Docket No.: P201803511US01 (i) a structural similarity; (ii) a toxicological similarity; (iii) an environmental similarity; and (iv) a regulatory similarity (Siva Kumar: [0039-0040]).

	Regarding Claim 5, the combination further teaches the method of claim 1, the method further comprising: generating a gap measure based on the probabilistic analysis (Liu: characteristic correlation); and upon determining that the gap measure exceeds a predefined threshold (Liu: Step 5), generating an alert indicating that using the proposed chemical composition is uncertain (Liu: Steps 1-5). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Siva Kumar to incorporate the teachings of Liu by including: a gap measure in order to determine its similarity to a chemical composition and ultimately determine its toxicity.
	

	Regarding Claim 7, the combination of Siva Kumar and Liu teach all of the limitations of claim 1. The combination further teaches the method further comprising: generating a confidence value for the predicted toxicity score, based on the probabilistic  order to determine its similarity to a chemical composition and ultimately determine its toxicity.
	
	Regarding Claim 8, Siva Kumar teaches a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation ([0029-0030; 0042-0043]; Fig. 1-2) comprising: receiving an indication of a proposed chemical composition (Abstract; [0010, 0033]); generating a predicted toxicity score for the proposed chemical composition by performing, by operation of one or more computer processors ([0032]; Fig. 1 (104)), a probabilistic analysis on the proposed chemical composition ([0032], [0035]) wherein performing the probabilistic analysis comprises: identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition ([0022], [0038]; [0040]; [0051]; Fig. 4 & 5C); identifying a set of chemical reactions that include the at least one similar composition [0032; 0034]; determining one or more products of the identified set of chemical reactions [0032; 0034]; and determining a toxicity of at least one of the one or more products [0032]; and returning the predicted toxicity score [0032] (Examiner’s Note: Examiner interprets determining/predicting toxicity as a quantifiable element. The specification fails to specifically disclose that the score is numerical and therefore can 
	
	Regarding Claim 9, the combination of Siva Kumar and Liu further teaches the computer-readable storage medium of claim 8 the operation further comprising: receiving information about a plurality of chemical compositions (Siva Kumar: Abstract), the information including environmental and toxicological effects of each of the plurality of chemical compositions (Liu: 1,2,3 just before description, pg. 6); receiving information about a plurality of chemical reactions possible among the plurality of chemical compositions (Siva Kumar: [0032-0036]); and generating the knowledge graph reflecting the plurality of chemical compositions and the plurality of chemical reactions (Liu: summary of invention (Steps 1-5) pg. 3-4).
	Regarding Claim 10, the combination further teaches the computer-readable storage medium of claim 9, the operation further comprising generating one or more connections in the knowledge graph based on similarity between each of the plurality of chemical compositions, wherein the similarity includes:  Page 27 of 34Attorney Docket No.: P201803511US01 (i) a structural similarity; (ii) a toxicological similarity; (iii) an environmental similarity; and (iv) a regulatory similarity (Siva Kumar: [0039-0040]).

	Regarding Claim 12, the combination further teaches the computer-readable storage medium of claim 8, the operation further comprising: generating a gap measure based on the probabilistic analysis (characteristic correlation); and upon determining that the gap measure exceeds a predefined threshold (Step 5), generating an alert indicating that using the proposed chemical composition is uncertain (Liu: Steps 1-5). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Siva Kumar to incorporate the teachings of Liu by including: a gap measure in order to determine its similarity to a chemical composition and ultimately determine its toxicity.

		Regarding Claim 14, the combination of Siva Kumar and Liu teach all of the limitations of claim 8. The combination further teaches the operation further  order to determine its similarity to a chemical composition and ultimately determine its toxicity.


Regarding Claim 15, Siva Kumar teaches a system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation ([0029-0030; 0042-0043]; Fig. 1-2), the operation comprising: receiving an indication of a proposed chemical composition (Abstract; [0010, 0033]); generating a predicted toxicity score for the proposed chemical composition by performing, by operation of one or more computer processors ([0032]; Fig. 1 (104)), a probabilistic analysis on the proposed chemical composition ([0032], [0035]) wherein performing the probabilistic analysis comprises: identifying, based on a knowledge graph, at least one similar composition that is structurally similar to the proposed chemical composition ([0022], [0038]; [0040]; [0051]; Fig. 4 & 5C); identifying a set of chemical reactions that include the at least one similar composition [0032; 0034]; determining one or more products of the identified set of chemical reactions [0032; 0034]; and determining a toxicity of at least one of the one or 
	
	Regarding Claim 16, the combination of Siva Kumar and Liu further teaches the system of claim 15, the operation further comprising: receiving information about a plurality of chemical compositions (Siva Kumar: Abstract), the information including environmental and toxicological effects of each of the plurality of chemical compositions (Liu: 1,2,3 just before description, pg. 6); receiving information about a plurality of chemical reactions possible among the plurality of chemical compositions (Siva Kumar: [0032-0036]); and generating the knowledge graph reflecting the plurality of chemical compositions and the plurality of chemical reactions (Liu: summary of invention (Steps 1-5) pg. 3-4); generating one or more connections in the knowledge graph based on similarity between each of the plurality of chemical compositions, wherein the similarity includes:  Page 27 of 34Attorney Docket No.: P201803511US01 (i) a structural similarity; (ii) a toxicological similarity; (iii) an environmental similarity; and (iv) a regulatory similarity (Siva Kumar: [0039-0040]).

	Regarding Claim 18, the combination further teaches the system of claim 15, the operation further comprising: generating a gap measure based on the probabilistic analysis (characteristic correlation); and upon determining that the gap measure exceeds a predefined threshold (Step 5), generating an alert indicating that using the proposed chemical composition is uncertain (Liu: Steps 1-5). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Siva Kumar to incorporate the teachings of Liu by including: a gap measure in order to determine its similarity to a chemical composition and ultimately determine its toxicity.

	Regarding Claim 20, the combination of Siva Kumar and Liu teach all of the limitations of claim 15. The combination further teaches the operation further comprising: generating a confidence value for the predicted toxicity score, based on the  order to determine its similarity to a chemical composition and ultimately determine its toxicity.



Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siva Kumar and Liu, in view of Koutsoukas et al. (Predictive Toxicology: Modeling Chemical Induced Toxicological Response Combining Circular Fingerprints with Random Forest and Support Vector Machine, 03-02-2015), herein referred to as Koutsoukas.

Regarding Claim 6, the combination of Siva Kumar and Liu teach all of the limitations of Claim 1. The combination fails to teach the method further comprising: generating, based on the probabilistic analysis, a predicted likelihood that the proposed chemical composition will be regulated by a relevant government entity. However, in a related field, Koutsoukas teaches a predicted likelihood that the proposed chemical composition will be regulated by a relevant government entity (Pg. 2 (paragraphs 5-6, lines 10-38). Therefore, it would have been obvious to a person of ordinary skill in the 
	
Regarding Claim 13, the combination of Siva Kumar and Liu teach all of the limitations of Claim 8. The combination fails to teach the method further comprising: generating, based on the probabilistic analysis, a predicted likelihood that the proposed chemical composition will be regulated by a relevant government entity. However, in a related field, Koutsoukas teaches a predicted likelihood that the proposed chemical composition will be regulated by a relevant government entity (Pg. 2 (paragraphs 5-6, lines 10-38). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Siva Kumar and Liu to incorporate the teachings of Koutsoukas by including: prediction of the likelihood of government regulation in order to mitigate high cost of animal models, low throughput readouts, ethical issues, and contradictory findings. 

	Regarding Claim 19, the combination of Siva Kumar and Liu teach all of the limitations of Claim 15. The combination fails to teach the operation further comprising: generating, based on the probabilistic analysis, a predicted likelihood that the proposed chemical composition will be regulated by a relevant government entity. However, in a related field, Koutsoukas teaches a predicted likelihood that the proposed chemical composition will be regulated by a relevant government entity (Pg. 2 (paragraphs 5-6, 
Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	Heifets et al. (SYSTEMS AND METHODS FOR CORRECTING ERROR IN A FIRST CLASSIFIER BY EVALUATING CLASSIFIER OUTPUT IN PARALLEL, 10-04-2018) teaches Systems and methods for classifying a test object are provided. For each respective target object in a plurality of target objects, a first procedure is performed comprising (a) posing the test object against the respective target thereby obtaining an interaction between the test and target, and (b) scoring the interaction with a first classifier. Dong et al. (A Method For Predicting Medicine Toxicity Mode Method, 07-10-2018) teaches a method for predicting medicine toxicity effect mode, the LC50 concentration data and the NOCE concentration data into the obtained R-ACT value, substituting the logR-ACT in the evaluation range judging drug toxicity effect mode. The method provided by the invention can fast predict MOA screening pharmaceuticals, evaluation result accuracy is high, it can shorten the test period at a certain degree, reduces the development cost of the medicine, relieving toxicity prediction model the toxic effect mode limitation of improving combined toxicity of robust prediction model, has important meaning for establishing toxicological effect (QSAR) model; Chen (DRUG 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863 

/NATALIE HULS/Primary Examiner, Art Unit 2863